NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            IN RE FERNANDO S.

                             No. 1 CA-JV 18-0141
                               FILED 9-4-2018


           Appeal from the Superior Court in Maricopa County
                             No. JV199588
             The Honorable Alysson H. Abe, Judge Retired

                                  AFFIRMED


                                   COUNSEL

The Law Office of Kevin Breger, Scottsdale
By Kevin Breger
Counsel for Appellant

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Appellee



                       MEMORANDUM DECISION

Presiding Judge Kenton D. Jones delivered the decision of the Court, in
which Judge Michael J. Brown and Judge Jon W. Thompson joined.
                            IN RE FERNANDO S.
                             Decision of the Court


J O N E S, Judge:

¶1            Fernando S. appeals the juvenile court’s order transferring a
delinquency petition for criminal prosecution as an adult. After searching
the entire record, Fernando’s counsel asks this Court to search the record
for fundamental error in accordance with Anders v. California, 386 U.S. 738
(1967), State v. Leon, 104 Ariz. 297 (1969), and Cochise County Juvenile
Delinquency Action No. DL88-00037, 164 Ariz. 417 (App. 1990). Finding
none, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2             In February 2018, the State filed a petition alleging Fernando
committed theft of means of transportation, minor in possession of a
firearm, possession of a dangerous drug, possession of drug paraphernalia,
possession of burglary tools, and false reporting to a law enforcement
officer arising out of events occurring in August 2017.1 The State requested
Fernando be transferred for criminal prosecution as an adult, where he had
other charges pending.

¶3            At a hearing in April 2018, an officer with the Department of
Public Safety testified he observed Fernando at a gas station on August 5,
2017, exiting and then returning to a vehicle that had been reported stolen
three days before. The vehicle was in “drivable but poor condition” and
had been spray painted black; the stereo had also been removed. After
approaching Fernando, the officer conducted a safety frisk and discovered
a loaded handgun in Fernando’s waistband. The officer determined
Fernando was a minor with an active warrant and arrested him. During a
search incident to arrest, the officer found a clear plastic baggie containing
12.6 grams of methamphetamine, a single manipulation key,2 and a key to
the stolen vehicle in Fernando’s pocket. After being advised of his rights



1      We view the facts in the light most favorable to upholding the
juvenile court’s order. See In re Andrew A., 203 Ariz. 585, 586, ¶ 5 (App.
2002) (citing Maricopa Cty. Juv. Action No. JS-8490, 179 Ariz. 102, 106 (1994)).

2       A manipulation key is “a key, device or instrument, other than a key
that is designed to operate a specific lock, that can be variably positioned
and manipulated in a vehicle keyway to operate a lock or cylinder,
including a wiggle key, jiggle key or rocker key.” Ariz. Rev. Stat. (A.R.S.)
§ 13-1501(8).


                                       2
                           IN RE FERNANDO S.
                            Decision of the Court

pursuant to Miranda v. Arizona, 384 U.S. 436 (1966), Fernando claimed
ownership of several personal items found in the vehicle.

¶4             The juvenile court also considered reports from the juvenile
probation officer and two psychologists. These reports, coupled with the
court’s case file, detailed Fernando’s history, beginning at age fourteen, of
involvement in gang activity, devolution into more serious offenses, and
general non-compliance with court orders and services arising out of
thirteen separate referrals for criminal activity. The reports indicated
Fernando had an extremely high risk of offending and posed a threat to the
community. Additionally, the victim supported the transfer, explaining the
vehicle was her sole means of transportation and its loss significantly
affected her ability to maintain employment and take care of her family.

¶5            At the conclusion of the hearing, the juvenile court
determined probable cause existed to believe Fernando committed all six of
the alleged offenses. The court also made specific findings that:

      [T]he juvenile has been charged with five counts of alleged
      felony crimes[;] . . . the juvenile was placed on several levels
      of supervised probation and continued to engage in criminal
      acts[;] . . . the juvenile was provided the benefit of out of home
      placement and treatment services[;] . . . the victim was greatly
      impacted and . . . the juvenile caused a great hardship to the
      victim as a result of his actions[;] . . . the juvenile is not
      suffering any type of psychological issue that would limit his
      ability to make rational choices[; and] . . . the juvenile has had
      ample opportunity to participate in services offered to him
      from the juvenile court . . . which he did not benefit from.

Based upon these findings, the court granted the State’s request to transfer
Fernando for criminal prosecution as an adult. Fernando timely appealed,
and we have jurisdiction pursuant to A.R.S. § 12-120.21(A)(1)3 and Arizona
Rule of Procedure for the Juvenile Court 103(A). See also DL88-00037, 164
Ariz. at 419 (reviewing a transfer order for fundamental error) (citations
omitted).




3      Absent material changes from the relevant date, we cite the current
version of rules and statutes.


                                      3
                             IN RE FERNANDO S.
                              Decision of the Court

                                 DISCUSSION

¶6              Pursuant to Arizona Rule of Procedure for the Juvenile Court
34(A):

         If, in the opinion of the prosecutor, the juvenile is not a proper
         person over whom the juvenile court should retain
         jurisdiction, the prosecutor may file a motion with the clerk
         of the court requesting that the juvenile court waive
         jurisdiction and order the transfer of the juvenile to the
         appropriate court for criminal prosecution.

Transfer is appropriate if, after an investigation and hearing, the court
finds: (1) probable cause exists to believe an offense was committed and the
juvenile committed the alleged offense; and (2) public safety would best be
served by the transfer of the juvenile for prosecution as an adult after
considering “those factors as provided by law.” Ariz. R.P. Juv. Ct. 34(E),
(F). These factors include:

         1.     The seriousness of the offense involved.

         2.     The record and previous history of the juvenile,
                including previous contacts with the courts and law
                enforcement, previous periods of any court ordered
                probation and the results of that probation.

         3.     Any previous commitments of the juvenile to juvenile
                residential placements and secure institutions.

         4.     If the juvenile was previously committed to the
                department of juvenile corrections for a felony offense.

         5.     If the juvenile committed another felony offense while
                the juvenile was a ward of the department of juvenile
                corrections.

         6.     If the juvenile committed the alleged offense while
                participating in, assisting, promoting or furthering the
                interests of a criminal street gang, a criminal syndicate
                or a racketeering enterprise.

         7.     The views of the victim of the offense.




                                         4
                           IN RE FERNANDO S.
                            Decision of the Court

      8.     If the degree of the juvenile’s participation in the
             offense was relatively minor but not so minor as to
             constitute a defense to prosecution.

      9.     The juvenile’s mental and emotional condition.

      10.    The likelihood of the juvenile’s reasonable
             rehabilitation through the use of services and facilities
             that are currently available to the juvenile court.

A.R.S. § 8-327(D).

¶7            The record contains sufficient evidence that “would lead a
man of ordinary caution to conscientiously entertain a strong suspicion”
that Fernando committed the charged offenses. Maricopa Cty. Juv. Action
No. J-98065, 141 Ariz. 404, 406 (App. 1984) (citing In re Anonymous, 14 Ariz.
App. 466, 471-72 (1971)). The record further reflects the juvenile court
received the appropriate reports and relevant evidence and carefully
considered each of the required factors, ultimately determining they
counseled in favor of transfer. We find no abuse of discretion. See In re
Mario L., 190 Ariz. 381, 383 (App. 1997) (noting the juvenile court has
discretion regarding the disposition of a delinquent juvenile, including the
court’s decision to waive its jurisdiction and remand a child to the adult
court for prosecution) (citing Maricopa Cty. Juv. Action No. JV-110720, 156
Ariz. 430, 431 (App. 1988), and then State v. Jiminez, 109 Ariz. 305, 306
(1973)).

¶8            Additionally, as far as the record reveals, Fernando was
present for the transfer proceedings, which were conducted in compliance
with Fernando’s constitutional and statutory rights as well as the Arizona
Rules of Procedure for the Juvenile Court. In sum, our review reveals no
fundamental error. See Leon, 104 Ariz. at 300; DL88-00037, 164 Ariz. at 420.




                                     5
                           IN RE FERNANDO S.
                            Decision of the Court

                               CONCLUSION

¶9            The juvenile court’s order is affirmed. Fernando’s counsel’s
obligations in this appeal are at an end. See State v. Shattuck, 140 Ariz. 582,
584-85 (1984). Counsel need do no more than inform Fernando of the status
of the appeal and his future options unless counsel finds an issue
appropriate for submission to our supreme court by petition for review. See
id. Fernando has thirty days from the date of this decision to proceed, if he
wishes, with an in propria persona petition for review. See Ariz. R.P. Juv. Ct.
107(A).




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         6